
	

113 HRES 716 IH: Expressing the sense of the House of Representatives that the President and the Secretary of State should ensure that the Canadian Government does not permanently store nuclear waste in the Great Lakes Basin.
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 716
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Kildee (for himself and Mr. Levin) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the President and the Secretary of State
			 should ensure that the Canadian Government does not permanently store
			 nuclear waste in the Great Lakes Basin.
	
	
		Whereas the water resources of the Great Lakes Basin are precious public natural resources, shared
			 by the Great Lakes States and the Canadian Provinces;
		Whereas the United States and Canada have, since 1909, worked to maintain and improve the water
			 quality of the Great Lakes through water quality agreements;
		Whereas over 40,000,000 people in both Canada and the United States depend on the fresh water from
			 the Great Lakes for drinking water;
		Whereas Ontario Power Generation is proposing to build a permanent geological repository for
			 nuclear waste less than one mile from Lake Huron in Kincardine, Ontario,
			 Canada;
		Whereas nuclear waste is highly toxic and can take tens of thousands of years to decompose to safe
			 levels;
		Whereas during the 1980s when the Department of Energy, in accordance with the Nuclear Waste
			 Policy Act of 1982, was studying potential sites for a permanent nuclear
			 waste repository in the United States, the Canadian Government expressed
			 concern with locating a permanent nuclear waste repository within shared
			 water basins of the two countries; and
		Whereas a spill of nuclear waste into the Great Lakes could have lasting and severely adverse
			 environmental, health, and economic impacts on the Great Lakes and the
			 people that depend on them for their livelihood: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the Canadian Government should not allow a permanent nuclear waste repository to be built within
			 the Great Lakes Basin;
			(2)the President and the Secretary of State should take appropriate action to work with the Canadian
			 Government to prevent a permanent nuclear waste repository from being
			 built within the Great Lakes Basin; and
			(3)the President and the Secretary of State should work together with their Canadian Government
			 counterparts on a safe and responsible solution for the long-term storage
			 of nuclear waste.
			
